COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 JOHN M. WARREN,                                  §
                                                                 No. 08-10-00269-CV
                   Appellant,                     §
                                                                    Appeal from the
 v.                                               §
                                                                  210th District Court
                                                  §
 JULIE’S AIRCRAFT SERVICE, INC.,                               of El Paso County, Texas
                                                  §
                   Appellee.                                       (TC# 2010-2945)
                                                  §


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal with prejudice pursuant

to TEX .R.APP .P. 42.1(a). The parties represent that they have settled all of the claims and causes

of action pending in the underlying lawsuit and have agreed to dismiss the appeal with prejudice

pursuant to their agreement. The motion satisfies the requirements of Rule 42.1(a).

       Having considered the motion, we conclude it should be GRANTED. We therefore

dismiss the appeal with prejudice and assess costs against the party incurring the same pursuant

to their agreement. See TEX .R.APP .P. 42.1(d).


May 25, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.